Title: To James Madison from George Graham, 2 October 1815
From: Graham, George
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Ocr. 2d: [1815]
                    
                    Letters of appointment have been issued to fill the vacancies in the Rifle Regiment agreeably to the list which was forwarded.
                    Additional Letters having been received in favor of Capt. Ramsey, and beleiving that Capt. Magee would better bear transferring to the Infantry, have induced me to decide in favor of the former, to fill the vacancy in the Rifle Regiment.
                    The Adt. Genl. having stated the necessity of the appointment of an Artillery officer at Charleston; Capt. Donaho was appointed & ordered there; which, I beleive, I omitted to state in my Letter respecting the appointment to the 4th. Infantry. No other appointments will be made. Applications to fill vacancies are still coming in, & from some of the best officers of the Army.
                    Your Letter for Coll. Bache is forwarded; and the Pay Master Genl. is preparing a Copy of the correspondence &c. respecting the money loaned by the state of Pennsylvania for the Payment of her militia.
                    Mr. Dallas will leave Phia. on Wednesday for this place. Yours very sincerely
                    
                        
                            Geo: Graham
                        
                    
                